—Appeal from a judgment of Onondaga County Court (Fahey, J.), entered August 7, 2000, convicting defendant upon his plea of guilty of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [2]), defendant contends that the plea was not voluntarily, knowingly and intelligently entered because County Court failed to inform him at the time of his plea that he would be subject to a period of postrelease supervision pursuant to Penal Law § 70.45 (2) (see People v Benton, 298 AD2d 902). By failing to move to withdraw the plea of guilty or to vacate the judgment of conviction, defendant failed to preserve that contention for our review (see People v Shumway, 295 AD2d 916; People v Minter, 295 AD2d 927, lv denied 98 NY2d *827712). The further contention of defendant that he was denied effective assistance of counsel based on defense counsel’s alleged failure to advise him of the mandatory period of post-release supervision involves matters outside the record and therefore must be pursued by way of a CPL 440.10 motion (see People v Booker, 280 AD2d 785, 786, lv denied 96 NY2d 916; see also People v Robertson, 286 AD2d 863, lv denied 97 NY2d 760; People v Snitzel, 270 AD2d 836, 836-837, lv denied 95 NY2d 804).
Contrary to the contention of defendant in his pro se supplemental brief, his knowing, voluntary and intelligent waiver of the right to appeal encompasses his contention that the court erred in denying his suppression motion (see People v Kemp, 94 NY2d 831, 833). In any event, that contention is without merit. We have reviewed the remaining contentions raised by defendant in the main brief and pro se supplemental brief and conclude that they also lack merit. Present — Pine, J.P., Hurlbutt, Kehoe, GorsM and Lawton, JJ.